UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7940


RODNEY DAVID YOUNG,

                Plaintiff - Appellant,

          v.

CHRISTOPHER GRIFFIN;    TAMMY    HAMILTON;   DR.   MARY   HAMMOND;
LIEUTENANT D. SISCO,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:12-cv-03009-TMC)


Submitted:   February 27, 2014               Decided:     March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney David Young, Appellant Pro Se.         Nathaniel Heyward
Clarkson, III, Amy Miller Snyder, CLARKSON WALSH TERRELL &
COULTER, PA, Greenville, South Carolina; Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney David Young appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated    by   the   district      court.

Young v. Griffin, No. 1:12-cv-03009-TMC (D.S.C. Nov. 15, 2013).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2